Citation Nr: 0731160	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-14 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the benefit on appeal.  

The rating decision is not associated with the claims file, 
however, it is acknowledged by the parties that notice of the 
denial was received and the appellant submitted a timely 
appeal.  
  
The appellant presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge in July 2007. A transcript of 
the hearing is associated with the veteran's claims folders.

This issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify the veteran of any further 
action required on his part.


REMAND

In Hupp v. Nicholson, No. 03-1668 (U.S. Vet. App. July 18, 
2007), the United States Court of Appeals held that in a 
claim of entitlement to dependency and indemnity compensation 
VA must perform a different analysis depending upon whether a 
veteran was service-connected for a disability during his 
lifetime.  Accordingly, the Court concluded that notice under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp 2007) must include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a claim based on a 
condition not yet service-connected.  

The appellant claims entitlement to service connection for 
the cause of the veteran's death based on a theory that he 
incurred post traumatic stress disorder (PTSD) while serving 
in the Philippines during World War II which in turn caused 
his fatal myocardial infarction.  While May 2005 VA 
correspondence provided notice to the appellant as to the 
evidence and information required to substantiate her claim 
based on a theory of entitlement to service connection for 
PTSD, which was not service-connected at the time of the 
veteran's death; this correspondence did not otherwise comply 
with 38 U.S.C.A. § 5103(a) as interpreted by the Hupp Court.  
It failed to notify the appellant of the conditions for which 
the veteran was service-connected at the time of his death, 
and failed to provide an explanation of the evidence and 
information required to substantiate a claim based on these 
previously service-connected conditions.  Hence, further 
development is required.

Therefore, this case is REMANDED for the following action:

The RO should issue a letter to the 
appellant which provides a statement of 
the conditions for which the veteran was 
service-connected at the time of his 
death; and an explanation of the evidence 
and information required to substantiate 
her claim based on these previously 
service-connected conditions.  This 
letter must be tailored, and respond to 
the particulars of the application she 
submitted.  The appellant and her 
representative must then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claim.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal. 38 C.F.R. § 
20.1100(b) (2006).



 Department of Veterans Affairs


